FILED
                            NOT FOR PUBLICATION                             MAR 25 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-50170

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00858-CJC

  v.
                                                 MEMORANDUM*
DANIEL ROMERO, a.k.a. Bam, a.k.a.
Bambam, a.k.a. Eddie Diaz, a.k.a. Daniel
Macias, a.k.a. Adrian Gabriel Romero,
a.k.a. Youngster,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                             Submitted March 12, 2013**

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Daniel Romero appeals from the district court’s judgment and challenges the

30-month sentence imposed following his jury-trial conviction for being a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
prohibited person in possession of a firearm and/or ammunition, in violation of 18

U.S.C. § 922(g). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Romero contends that the district court erred by denying him a two-level

downward adjustment for acceptance of responsibility pursuant to U.S.S.G.

§ 3E1.1(a), solely on the basis that he went to trial. See U.S.S.G. § 3E1.1 cmt. n.2

(a defendant who goes to trial is not automatically precluded from receiving an

acceptance of responsibility adjustment). Any error was harmless because, in lieu

of an acceptance of responsibility adjustment, the court granted a two-level

downward variance under 18 U.S.C. § 3553(a) to reflect the fact Romero did not

contest that he possessed a firearm. See United States v. Munoz-Camarena, 631

F.3d 1028, 1030-31 (9th Cir. 2011).

      The government’s motion, filed on July 23, 2012, to strike portions of

Romero’s opening brief and excerpts of record is granted.

      AFFIRMED.




                                          2                                    11-50170